In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1533V
                                      Filed: May 26, 2017
                                        UNPUBLISHED

****************************
HEATHER RYAN, also known as              *
HEATHER CAHILL,                          *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
v.                                       *      Shoulder Injury Related to Vaccine
                                         *      Administration (“SIRVA”);
SECRETARY OF HEALTH                      *      Influenza (“Flu”) Vaccination;
AND HUMAN SERVICES,                      *       Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop Attorney at Law, Beverly Hills, CA, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On November 16, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that her influenza (“flu”) vaccination on September 30,
2015 caused her to suffer a shoulder injury related to vaccine administration (“SIRVA”).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On May 25, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “has determined that the alleged injury is consistent with SIRVA
that was caused by the administration of petitioner’s flu vaccination.” Id. at 3.
Respondent further agrees that no other cause has been identified “for petitioner’s

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
shoulder injury, and the medical records . . . show that she suffered the residual effects
of her condition for more than six months.” Id. Finally, respondent indicates that “based
on the record as it now stands, petitioner has satisfied all legal prerequisites for
compensation under the Vaccine Act.” Id. (citing See 42 U.S.C. § 300aa-13(a)(1)(B);
42 U.S.C. § 300aa-11(c)(1)(D)(i)).

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2